      Case 1:17-cr-00391-PGG Document 133 Filed 11/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - -   X
                             :
 UNITED STATES OF AMERICA    :
                             :
           - v. -            :
                             :               UNSEALING ORDER
 MICHAEL VOLLER,             :
                             :             S1 17 Cr. 391 (PGG)
           Defendant.        :
                             :
 - - - - - - - - - - - - -   X


          Upon the application of the United States, by the

Acting United States Attorney for the Southern District of New

York, Audrey Strauss, by Assistant United States Attorney Sarah

Mortazavi;

          It is found that (1) Information S1 17 Cr. 391 (the

“Information”) and the related charging paperwork and (2) the

transcript of the defendant=s November 13, 2017 waiver of

indictment and guilty plea, are currently sealed and subject to

temporarily delayed docketing; and that the United States

Attorney’s Office has applied to have the Information, the

guilty plea transcript, and all related filings unsealed, and

the delay in docket entries lifted;
     Case 1:17-cr-00391-PGG Document 133 Filed 11/23/20 Page 2 of 2



          IT IS THEREFORE ORDERED that the Information, the

guilty plea transcript, and all related entries be unsealed and

remain unsealed pending further order of the Court; and

          IT IS FURTHER ORDERED that the Clerk of the Court make

the relevant entries on the public docket.


DATED:    New York, New York
          November 23
                   ___, 2020

                                 ______________________________
                                 HONORABLE PAUL G. GARDEPHE
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK
